United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-3220
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Rhonda L. Smith,                          *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                              Submitted: May 25, 2004
                                  Filed: June 1, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

        Rhonda L. Smith appeals the 12-month prison term the district court* imposed
after revoking Smith’s supervised release. Smith contends the district court abused
its discretion because it failed adequately to consider the statutory sentencing factors,
see 18 U.S.C. § 3583(e)(3), and the recommended sentencing range of 3-9 months in
U.S.S.G. § 7B1.4, p.s. We conclude the district court gave thorough consideration
to the sentencing factors, including the recommended sentencing range, see United
States v. Graves, 914 F.2d 159, 160 (8th Cir. 1990) (per curiam), and was not bound

      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
to follow section 7B1.4’s sentencing recommendation, see United States v. Touche,
323 F.3d 1105, 1107 (8th Cir. 2003). Accordingly, we affirm the judgment of the
district court.
                      ______________________________




                                       -2-